Dismissed and Opinion filed December 5, 2002








Dismissed and Opinion filed December 5, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00833-CV
____________
 
OLA MACK, Appellant
 
V.
 
AUGUSTUS BOOKER, ET AL., Appellees
 

 
On
Appeal from the 281st District Court
Harris County, Texas
Trial
Court Cause No. 01-16060
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed July 24, 2002.
On December 2, 2002, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered dismissed. 
PER CURIAM
Judgment rendered and Opinion
filed December 5, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).